        Case 2:20-cv-00891-GJP Document 35 Filed 09/16/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DIANE JOHNSON ON BEHALF OF
 HERSELF AND OTHERS SIMILARLY
 SITUATED,                                              CIVIL ACTION
                Plaintiff,                              NO. 20-891
         v.

 MATTRESS WAREHOUSE, INC.,
               Defendant.


                                       ORDER

      AND NOW this 15th day of September, 2021, following consideration of

Defendant Mattress Warehouse, Inc.’s Motion for Summary Judgment (ECF 22) and its

statement of undisputed material facts (ECF 22-2), Plaintiff Diane Johnson’s response

to the motion (ECF 23) and to the Company’s statement of undisputed material facts

(ECF 24), Mattress Warehouse’s reply (ECF 25), after oral argument on the motion

(ECF 28 and 30) and the parties’ supplemental briefs (ECF 32 and 33), and consistent

with the accompanying memorandum of law, it is ORDERED that Defendant’s motion

is GRANTED and JUDGMENT IS ENTERED in favor of Mattress Warehouse and

against Diane Johnson on all counts.

      The Clerk of Court shall mark this case as CLOSED.

                                              BY THE COURT:



                                              /s/ Gerald J. Pappert
                                              GERALD J. PAPPERT, J.
